Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 9-11 in the reply filed on 12/23/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-11is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100330886(US’886) and WO2015112540A1(submitted by applicants on 03/26/2020; US20170008143 is cited, hereafter US’143), further in view of US6696157(US’157).
Regarding claims 1 and 11, US’886 discloses a tool (read on abrasive article). The tool includes abrasive grains coupled to a support member (a substrate) and a coating such as a hydrophobic coating (read on hydrophobic exterior surface). The abrasive grains are adhered in a single layer (read on abrasive layer) array to the substrate by the bond ([0072]). See [0018], [0027] and [0072-0074]. 
US’886 discloses that several types of coatings can be employed. Examples include but are not limited to diamond-like carbon coatings (DLC), diamond-like nanocomposite coatings (DNC), fluorinated nanocomposite coatings and others, for instance, plated coatings, e.g., Cr, Ni, Pd and so forth ([0075]). In some cases, the coating can include a C--F/H network, a glass-like Si--O network, and, optionally, an additional dopant network. See [0089].
US’886 discloses that the plurality of abrasive particles (grains or grits) is coupled to one or more surfaces of the support member. Tools for conditioning CMP pads can utilize superabrasives, for example, diamond (read on a plurality of individual diamond particles), e.g., natural or synthetic, or combinations of different types of abrasives and/or superabrasives. In specific implementations diamond abrasive grains are coupled (attached) to a substrate, e.g., a disk-like substrate, that is made of stainless steel. See [0030].
But it is silent that the hydrophobic coating is conformable and the contact angle is greater than 120 degrees.
US’143 discloses an abrasive material having a structured surface that is excellent in preventing adhesion and accumulation of foreign objects. The abrasive material having an abrasive layer with a structured surface with a plurality of three-dimensional elements arranged thereon, a surface treatment selected from the group consisting of fluoride treatment and silicon treatment being performed on at least a portion of the structured surface, and the fluoride treatment being selected from the group consisting of plasma treatment, chemical vapor deposition, physical vapor deposition, and fluorine gas treatment (abstract and Figure 1, which disclose a conformable layer coating). The fluoride treatment or silicon treatment is performed on at least a part of the structured surface. Without being bound to any theory, abrasive material where the structured surface is covered by a surface coating layer such as diamond-like carbon or the like, and abrasive material where the abrasive layer includes abrasive particles and resin binders are thought to cause charge-up on the structured surface or surface energy of the structured surface, and therefore, foreign objects are prone to cling to the structured surface electrostatically or by another interaction, as compared to conventional abrasive material having abrasive particles adhered on the base material by conductive Ni plating or the like([0067]). The water contact angle of the surface treated structured surface was approximately 70 degree or higher, or approximately 90 degree or higher, and approximately 120 degree or lower or approximately 150 degree or lower ([0123]). 
Thus, it would have been obvious to one of ordinary skill in the art to apply the conformable hydrophobic coating with the claimed contact angle to the abrasive tool of the US’886 motivated by the fact that US’143 discloses that the abrasive material having a structured surface with a conformable hydrophobic coating with a contact angel in the range of 120-150 degree and is excellent in preventing adhesion and accumulation of foreign objects. See abstract, [0123] and figure 1.
But it does not specially disclose the diamond like glass as applicant set forth in the claims.
US’157 discloses a diamond-like glass (DLG) film including a diamond-like glass containing at least about 30 atomic percent carbon, at least about 25 atomic percent silicon, and less than or equal to about 45 atomic percent oxygen on a hydrogen-free basis(abstract). The DLG can be used as an abrasive surface. In creating a diamond-like glass film, various additional components can be incorporated into the basic carbon or carbon and hydrogen composition. These additional components can be used to alter and enhance the properties that the diamond-like glass film imparts to the substrate. For example, it may be desirable to further enhance the barrier and surface properties. The addition of fluorine is particularly useful in enhancing barrier and surface properties of the diamond-like glass film.  Diamond-like glass is an amorphous carbon system including a substantial quantity of silicon and oxygen that exhibits diamond-like properties. In these films, on a hydrogen-free basis, there is at least 30% carbon, a substantial amount of silicon (typically at least 25%) and no more than 45% oxygen. The unique combination of a fairly high amount of silicon with a significant amount of oxygen and a substantial amount of carbon makes these films highly transparent and flexible (read on conformable). See abstract, col. 2, lines 25-42, col. 3, lines 5-6, col. 5, lines 35-45, col.6, lines 65-67 and col. 7, lines 1-12. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the diamond like glass as  the hydrophobic coating motivated  by  that   fact  that US’157 discloses  that the unique combination of a fairly high amount of silicon with a significant amount of oxygen and a substantial amount of carbon makes these films highly transparent and flexible (conformable) is suitable for abrasive  surface. See abstract, col. 2, lines 25-42, col. 3, lines 5-6, col. 5, lines 35-45, col.6, lines 65-67 and col. 7, lines 1-12.
Regarding claims 2 and 9, US’886 discloses that several types of coatings can be employed. Examples include but are not limited to organic/polymer/fluororesin, e.g., parylene, diamond-like carbon coatings (DLC), diamond-like nanocomposite coatings (DNC), fluorinated nanocomposite coatings and others, for instance, plated coatings, e.g., Cr, Ni, Pd and so forth ([0075]). In some cases, the coating can include a C--F/H network, a glass-like Si--O network, and, optionally, an additional dopant network ([0089]). US’143 discloses an abrasive material having a structured surface that is excellent in preventing adhesion and accumulation of foreign objects, and a manufacturing method thereof. The abrasive material of an embodiment of the present disclosure is an abrasive material having an abrasive layer with a structured surface with a plurality of three-dimensional elements arranged thereon, a surface treatment selected from the group consisting of fluoride treatment and silicon treatment being performed on at least a portion of the structured surface, and the fluoride treatment being selected from the group consisting of plasma treatment, chemical vapor deposition, physical vapor deposition, and fluorine gas treatment(abstract and Figure 1, which disclose a conformable layer coating). The fluoride treatment or silicon treatment is performed on at least a part of the structured surface. Without being bound to any theory, abrasive material where the structured surface is covered by a surface coating layer such as diamond-like carbon or the like, and abrasive material where the abrasive layer includes abrasive particles and resin binders are thought to cause charge-up on the structured surface or surface energy of the structured surface, and therefore, foreign objects are prone to cling to the structured surface electrostatically or by another interaction, as compared to conventional abrasive material having abrasive particles adhered on the base material by conductive Ni plating or the like([0067]). 
Regarding claims 3 -7, US’157 discloses a diamond-like glass (DLG) film including a diamond-like glass containing at least about 30 atomic percent carbon, at least about 25 atomic percent silicon, and less than or equal to about 45 atomic percent oxygen on a hydrogen-free basis(abstract).
Regarding claim 10, US’886 discloses that the plurality of abrasive particles (grains or grits) is coupled to one or more surfaces of the support member. Tools for conditioning CMP pads can utilize superabrasives, for example, diamond, e.g., natural or synthetic, cubic boron nitride (CBN) or other abrasives such as oxides, e.g., alumina, silica, borides, nitrides, carbides, e.g., silicon carbide, carbon-based structures (including man-made carbon-based materials such as fullerenes), or combinations of different types of abrasives and/or superabrasives ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731